United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Ocala, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1800
Issued: March 21, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 1, 2011 appellant filed a timely appeal from February 16 and May 16, 2011
merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
occupational disease in the performance of duty.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 13, 2010 appellant, then a 43-year-old letter carrier, filed a Form CA-1 for
traumatic injury, alleging that he sustained right shoulder soreness starting October 26, 2010. He
stopped work on November 13, 2010.2
In a November 13, 2010 duty status report, a physician’s assistant noted that appellant
strained his right shoulder on October 26, 2010. On examination, he observed tenderness,
edema, muscular spasms and crepitance. The physician’s assistant diagnosed right shoulder pain
and possible supraspinatus tendinitis and released appellant to limited duty.3
The employing establishment controverted the claim in a November 18, 2010 letter,
asserting that appellant did not submit sufficient medical evidence.
OWCP informed appellant in a November 24, 2010 letter that additional evidence was
needed to establish his claim. It gave him 30 days to submit a medical report from a physician
explaining how an employment incident or factor caused a right upper extremity injury.
Appellant submitted new medical evidence. A November 17, 2010 magnetic resonance
imaging scan of the right shoulder, obtained by Dr. David A. Saks, a Board-certified diagnostic
radiologist, exhibited thickening of the supraspinatus tendon as well as signal changes suggestive
of underlying cuff tendinopathy, inter alia.
In a November 13, 2010 report, Heather Adams, an employee of a healthcare provider,
related that appellant sustained right shoulder pain two to three weeks earlier. She pointed out
that he used his right upper extremity to deliver mail. On examination, Ms. Adams observed
right shoulder muscle tension, spasms, swelling, tenderness and crepitance. An x-ray conducted
on November 13, 2010 was unremarkable. Ms. Adams diagnosed right shoulder pain and
possible supraspinatus tendinitis.
Dr. Edward J. Lucas Jr., a Board-certified emergency physician, remarked in a
November 20, 2010 report that appellant was unable to raise his right upper extremity above
shoulder level on November 13, 2010. He observed muscle tension, stiffness and tenderness on
inspection and to palpation of the right shoulder. After reviewing the prior radiological findings,
Dr. Lucas diagnosed right supraspinatus tendinitis and partial rotator cuff tear. In a December 1,
2010 report, he also diagnosed chronic right degenerative shoulder joint changes. Dr. Lucas
opined that appellant’s condition was due to his federal employment, explaining that his job
duties entailed repetitive right arm and shoulder movements.
In a December 8, 2010 report, Dr. Christopher J. Manseau, a Board-certified orthopedic
surgeon, detailed that appellant’s right shoulder pain arose on October 26, 2010 and worsened on
November 13, 2010 while reaching for a mailbox. He added that the condition resulted from
2

Appellant accepted the employing establishment’s offer of modified assignment on January 20, 2011.

3

Other records from physician’s assistants dated November 13 and 20 and December 1, 2010 reiterated this
diagnosis and work restriction recommendations.

2

repetitive work activity such as casing mail. Dr. Manseau observed limited range of motion
(ROM) due to pain, anterior capsule, biceps tendon, bicipital groove and subdeltoid tenderness
and a positive impingement test. He diagnosed right rotator cuff tear, shoulder bursitis and
shoulder pain. In a January 19, 2011 duty status report, Dr. Manseau recommended modified
duty.
Appellant specified in a December 9, 2010 statement that he was casing mail when he felt
pain in his shoulder a few weeks earlier. Thereafter, the shoulder “went out” while he was
putting mail in a box.
In a January 19, 2011 report, Dr. Manseau examined appellant and observed limited right
shoulder ROM due to pain, subdeltoid tenderness and a positive impingement test. He noted that
appellant’s condition was “rapidly improving.”
By decision dated February 16, 2011, OWCP denied appellant’s claim, finding the
medical evidence insufficient to demonstrate that his federal employment was causally related to
his right upper extremity condition.
Appellant requested a review of the written record on March 8, 2011. He submitted a
February 28, 2011 report, in which Dr. Manseau commented, “It is again my opinion within a
degree of medical certainty that the continued need for care for this patient is causally related to
his documented work injury.”4
In a May 16, 2011 decision, OWCP’s hearing representative reclassified appellant’s
traumatic injury claim as one for occupational disease as the case record indicated that his right
upper extremity condition developed over a period of time. He affirmed the February 16, 2011
decision on the grounds that the medical evidence did not sufficiently establish that the accepted
employment factor caused or contributed to appellant’s injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period, that an injury was sustained in the performance of duty as alleged and that any
disabilities and/or specific conditions for which compensation is claimed are causally related to
the employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
4

Dr. Manseau also noted clinical findings, which were identical to those contained in his January 19, 2011 report.

5

Elaine Pendleton, 40 ECAB 1143 (1989).

6

Victor J. Woodhams, 41 ECAB 345 (1989).

3

condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.7
Causal relationship is a medical issue and the evidence generally required to establish
that causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.8
ANALYSIS
While the case record supports that appellant routinely cased and delivered mail, the
Board finds that he failed to establish his occupational disease claim because the medical
evidence did not sufficiently establish that these accepted employment factors were causally
related to his right upper extremity condition.
In a December 8, 2010 report, Dr. Manseau diagnosed torn right rotator cuff as well as
right shoulder pain and bursitis. He opined that appellant’s condition was the result of work
activities, namely casing and delivering mail. Dr. Manseau later added in a February 28, 2011
report that “the continued need for care for this patient is causally related to his documented
work injury.” His opinion, however, failed to establish causal relationship because he did not
adequately explain how casing and delivering mail caused or contributed to appellant’s
condition.9 Medical reports consisting solely of conclusory statements without supporting
rationale are of little probative value.10
In November 20 and December 1, 2010 reports, Dr. Lucas diagnosed right supraspinatus
tendinitis, partial rotator cuff tear and degenerative shoulder joint changes. Although he
concluded that appellant’s condition was due to repetitive right arm and shoulder movements on
the job, his opinion was of diminished probative value on the issue of causal relationship because
he did not provide fortifying medical rationale.11 In addition, other reports from Drs. Manseau

7

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

8

I.J., 59 ECAB 408 (2008).

9

Joan R. Donovan, 54 ECAB 615, 621 (2003); Ern Reynolds, 45 ECAB 690, 696 (1994).

10

William C. Thomas, 45 ECAB 591 (1994).

11

George Randolph Taylor, 6 ECAB 986, 988 (1954). The Board notes that Dr. Lucas did not identify the specific
contributing factors. See John W. Montoya, 54 ECAB 306, 309 (2003) (a physician’s opinion must discuss whether
the employment incident described by the claimant caused or contributed to diagnosed medical condition). See also
M.W., 57 ECAB 710 (2006); James A. Wyrick, 31 ECAB 1805 (1980) (medical opinions based on an incomplete or
inaccurate history are of diminished probative value).

4

and Saks were of limited probative value because none offered an opinion regarding the cause of
injury.12
The remaining medical evidence lacked any evidentiary weight on the matter of causal
relationship. A medical issue such as causal relationship can only be resolved through the
submission of probative medical evidence from a physician.13 Appellant provided a
November 13, 2010 report from Ms. Adams. However, this report did not indicate that she was a
qualified physician.14 Because it cannot be determined whether Ms. Adams is a physician as
defined in 5 U.S.C. § 8101(2), her report cannot constitute competent medical evidence.15
Furthermore, the various documents signed by physician’s assistants lacked probative medical
value because a physician’s assistant is not a “physician” according to FECA.16 In the absence
of rationalized medical opinion evidence, appellant failed to meet his burden.
Appellant contends on appeal that casing and delivering mail for 14 years led to his right
upper extremity injury. As noted, the medical evidence was insufficient to demonstrate that
these accepted employment factors caused or contributed to his condition. Appellant may submit
new evidence or argument as part of a formal written request for reconsideration to OWCP
within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605
through 10.607.
CONCLUSION
The Board finds that appellant did not establish that he sustained an occupational disease
in the performance of duty.

12

J.F., Docket No. 09-1061 (issued November 17, 2009); S.E., Docket No. 08-2214 (issued May 6, 2009).

13

See Gloria J. McPherson, 51 ECAB 441 (2000); Charley V.B. Harley, 2 ECAB 208, 211 (1949) (medical
opinion, in general, can only be given by a qualified physician).
14

Bradford L. Sutherland, 33 ECAB 1568 (1982).

15

R.M., 59 ECAB 690, 693 (2008).

16

5 U.S.C. § 8101(2); Allen C. Hundley, 53 ECAB 551, 554 (2002).

5

ORDER
IT IS HEREBY ORDERED THAT the May 16 and February 16, 2011 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: March 21, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

